Citation Nr: 9914238	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
arthritis of the left ankle, with tenosynovitis of the 
peroneal tendon and arthrosis.

2.  Entitlement to a rating in excess of 20 percent for 
arthritis and spondylolysis of the lumbar spine.

3.  Entitlement to a rating in excess of 20 percent for 
arthritis of the right knee.

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

According to historical information in the file, the veteran 
served on active duty from October 1942 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO, entered in January, May, 
and October 1995, that collectively granted service 
connection for arthritis of the right hip, and assigned an 
evaluation therefor of 10 percent; granted service connection 
for arthritis of the right knee, and assigned an evaluation 
therefor of 10 percent; denied claims of entitlement to 
ratings in excess of 30 and 20 percent, respectively, for 
service-connected disorders of the left ankle and lumbar 
spine; and denied a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The evaluation for 
the right knee was subsequently increased, from 10 to 20 
percent, by a decision entered in March 1996, and the claim 
for TDIU was granted by the RO in September 1996.

The veteran has raised the issue of entitlement to service 
connection for a disorder of the right ankle.  That claim has 
not been developed for appellate review, and is referred to 
the RO for appropriate action.


REMAND

According to the evidence presently before the Board, the 
veteran's left ankle, lumbar spine, and right hip were last 
examined by VA, for compensation purposes, in May 1994.  The 
record also reflects that the last such examination of his 
right knee was conducted in October 1995.  Inasmuch as the 
primary disability affecting the veteran's left ankle, lumbar 
spine, right knee, and right hip (arthritis) has been noted 
to be progressive in nature, and medical records generated 
subsequent to the May 1994 and October 1995 VA examinations 
suggest that the veteran's condition may have changed since 
the time of those examinations, the Board finds that he 
should be re-examined for purposes of assessing the current 
severity of his impairment.  38 C.F.R. §§ 3.327, 4.2, 19.9 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his left ankle, 
lumbar spine, right knee, and right hip 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1998).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

	2.  After the above development has been 
completed, the RO should schedule the 
veteran for an orthopedic examination 
for purposes of assessing the current 
severity of the service-connected 
disorders of the left ankle, lumbar 
spine, right knee, and right hip.  The 
examiner should review the claims folder 
and a copy of this remand before 
examining the veteran.  All indicated 
tests, including X-ray studies and 
ligamentous testing, should be 
conducted.

	With regard to the veteran's left ankle, 
the examiner should indicate whether the 
ankle is ankylosed and, if so, whether 
it is ankylosed in plantar flexion less 
than 30 degrees, between 30 and 40 
degrees, or more than 40 degrees; 
whether it is ankylosed in dorsiflexion 
between zero and 10 degrees, or more 
than 10 degrees; and whether there is 
any abduction, adduction, inversion, or 
eversion deformity.  The examiner should 
fully describe all service-related 
impairment of the left ankle, and 
provide an opinion as to whether or not 
the overall impairment of the ankle is 
such that no effective function of the 
foot remains, in terms of balance, 
propulsion, etc., other than that which 
would be equally well served by a below-
the-knee amputation stump and suitable 
prosthetic appliance.

	With regard to the veteran's lumbar 
spine, the examiner should indicate 
whether the veteran has muscle spasm on 
extreme forward bending; whether there 
is any listing of the spine, a positive 
Goldthwait's sign, or loss of lateral 
motion with osteoarthritic changes or 
narrowing of joint spaces; and whether 
there is any abnormal mobility on forced 
motion.  The examiner should also 
conduct range of motion studies on the 
low back.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of 
degrees.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the point at which such pain 
begins.  Finally, after reviewing the 
veteran's complaints (including 
complaints of increased pain on 
prolonged standing and walking) and 
medical history, the examiner should 
render an opinion as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should provide an opinion as to whether 
the veteran's service-connected low back 
disorder, including any noted 
tenderness, pain on use, weakness, 
excess fatigability, and incoordination, 
results in an overall disability picture 
which is best equated with (1) slight, 
(2) moderate, or (3) severe limitation 
of motion in the lumbar spine.

	With regard to the veteran's right knee, 
the examiner should indicate whether 
there is any evidence of recurrent 
subluxation or lateral instability and, 
if so, whether such subluxation and/or 
lateral instability is best described as 
slight, moderate, or severe in degree.  
If subluxation and/or lateral 
instability of the knee is noted, the 
examiner should further provide an 
opinion as to whether it is at least as 
likely as not that those manifestations 
are related to service or an already 
service-connected disability (i.e., 
arthritis of the right knee with 
tenosynovitis of the peroneal tendon and 
arthrosis).  The examiner should 
indicate whether the semilunar cartilage 
is dislocated and, if so, whether such 
dislocation is manifested by frequent 
episodes of "locking," pain, and 
effusion into the joint; whether the 
semilunar cartilage has been removed 
and, if so, whether there are present 
symptoms associated with such removal; 
and whether there is genu recurvatum 
and, if so, whether it is acquired, 
traumatic, and manifested by objectively 
demonstrated weakness and insecurity in 
weight-bearing.  The examiner should 
then conduct range of motion studies on 
the right knee.  The examiner should 
first record the range of motion 
observed on clinical evaluation, in 
terms of degrees of flexion and 
extension.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of flexion 
and/or extension at which such pain 
begins.  Then, after reviewing the 
veteran's complaints (including 
complaints of increased pain on 
prolonged standing and walking) and 
medical history, the examiner should 
render an opinion as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate whether the overall 
disability picture, in terms of limited 
motion, and including any weakness, 
excess fatigability, incoordination, 
and/or pain, is best equated with (1) 
flexion which is limited to 15, 30, 45, 
60, or more than 60 degrees, and/or (2) 
extension which is limited to 45, 30, 
20, 15, 10, 5, or less than 5 degrees.

	With regard to the veteran's right hip, 
the examiner should record the range of 
motion in terms of degrees of extension, 
flexion, abduction, adduction, and 
rotation.  With regard to adduction of 
the hip, the examiner should 
specifically indicate whether the 
veteran can cross his legs.  With regard 
to abduction, the examiner should note 
whether motion is lost beyond 10 
degrees.  With regard to rotation, the 
examiner should indicate whether the 
veteran can toe-out more than 15 
degrees.  If the hip is found to be 
ankylosed, the examiner should indicate 
whether it is ankylosed in a favorable 
position (i.e., in flexion at an angle 
between 20 and 40 degrees, with slight 
adduction or abduction), whether it is 
ankylosed in an unfavorable position 
(i.e., the foot does not reach the 
ground, and crutches are necessitated), 
or whether it is ankylosed in some other 
intermediate position.  Then, after 
reviewing the veteran's complaints 
(including complaints of increased pain 
on prolonged standing and walking) and 
medical history, the examiner should 
render an opinion as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner should 
indicate whether the overall disability 
picture, in terms of limited motion, and 
including any weakness, excess 
fatigability, incoordination, and/or 
pain, is best equated with (1) extension 
which is limited to 5 or more degrees, 
or less than 5 degrees, (2) flexion 
which is limited to 10, 20, 30, 45, or 
more than 45 degrees, (3) rotation which 
is limited to 15 degrees or less, or 
more than 15 degrees, (4) adduction 
which results in an inability to cross 
the legs, and/or (5) limitation of 
abduction, with motion lost beyond 10 
degrees.

	3.  The RO should thereafter take 
adjudicatory action on the claims here 
at issue.  In so doing, the RO should 
consider and apply the principles set 
out at 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and in the United States Court of 
Appeals for Veterans Claims' (known as 
the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) 
decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The RO should also give 
consideration to the assignment of 
separate evaluations for separate 
manifestations of knee disability in 
accordance with VAOPGCPREC 23-97 (July 
1, 1997), if appropriate.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  38 C.F.R. § 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


